— Appeal by the defendant from three judgments of the Supreme Court, Queens County (Golia, J.), all rendered April 19, 1988, convicting him of criminal sale of *964a controlled substance in the second degree under Indictment No. 7166/86, criminal sale of a controlled substance in the second degree (two counts) under Indictment No. 7167/86, and criminal sale of a controlled substance in the second degree under Indictment No. 7168/86, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Kunzeman, Eiber, Balletta and Ritter, JJ., concur.